 


Exhibit 10.1
 
AGREEMENT
 
THIS AGREEMENT (the “Agreement”), dated as of June 24, 2010, is entered into by
and among Drinks Americas Holdings, Ltd., a Delaware corporation (the
“Company”), and the persons identified as “Holders” on the signature pages
hereto (the “Holders”).
 
WHEREAS, pursuant to a Securities Purchase Agreement, dated December 18, 2007,
between the Company and the Holders signatories thereto (the “Purchase
Agreement”) Company issued 11,000 shares of Series A Convertible Preferred Stock
(the “Series A Preferred Stock”); and
 
WHEREAS, the Company has filed a Certificate of Designation of Preferences,
Rights and Limitations of Series A convertible Preferred Stock with the
Secretary of State of the State of Delaware  (the “Certificate of
Designations”).
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each Holder hereby agrees as follows:
 
1.           Amendment of the Certificate of Designations”. The Holders consent
to the filing the Amended and Restated Certificate of Designation of
Preferences, Rights and  Limitations of Series A Convertible Preferred Stock
attached hereto as Exhibit “A” with the Secretary of State of Delaware and
agrees that the Certificate of Designations shall be of no further force or
effect.
 
2.           Issuance of Common Stock. Within five days of the date hereof, the
Company shall issue the Holders  an aggregate of 12,000,000 shares (“Shares”) of
its Common Stock in such specific  number of shares set forth on the signature
page hereto attached hereto (the “Common Stock”).
 
3.           Purchase Agreement.  The Holders hereby agree that (i) Section 4.12
of the Purchase Agreement (Participation in Future Financing); (ii) Section 4.13
(Subsequent Equity Salesand (iii) Section 4.17 (Capital Change) shall be null
and void and of no further force or effect.
 
4.           Representations and Warranties. The Company hereby makes to the
Holders the following representations and warranties:
 
(a)           Organization and Qualification.  The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.  The
Company is not in violation or default of any of the provisions of its
certificate of incorporation, bylaws or other organizational or charter
documents.
 
(b)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith.  This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
 
1

--------------------------------------------------------------------------------

 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing a Company debt or otherwise) or other material understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.
 
(d)           Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank with respect to the
transactions contemplated by this Agreement.
 
(e)           Issuance of Conversion Shares and the Common Stock.  The Company
acknowledges and agrees that immediately  upon conversion of the Preferred
Stock, the Conversion Shares, provided that the law firm of Weinstein Smith LLP,
or any other firm designated by or acceptable to the Holder, provides a legal
opinion regarding the removal of any restrictive legend (the “WS Opinion”) shall
be issued free of legend without any restrictions on resale pursuant to Section
4(1) under the Securities Act and, if required by the Company’s transfer agent,
the Company shall promptly provide a legal opinion to remove such legends upon
conversion of the Preferred Stock.  The Shares when issued in accordance with
this Agreement will be duly and validly issued, fully paid and nonassessable,
free and clear of all Liens imposed by the Company.  The Company agrees to pay
Weinstein Smith LLP $1,500 in connection with the preparation of the Weinstein
Smith Opinion. (f)Capitalization.  The capitalization of the Company is as set
forth on Schedule 4(g), as of the date hereof.
 
5.           Holders’ Representations and Warranties and Covenants.  Each Holder
for itself and for no other Holders, hereby represents, warrants and covenants
to the Company as follows:
 
(a)           No Registration. Such Holder understands that the Shares have not
been, and will not be, registered under the Securities Act of 1933, as amended
(the “Securities Act”), by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the accuracy of such Holder’s
representations as expressed herein or otherwise made pursuant hereto.
 
(b)           Own Account.  Such Holder is acquiring the Securities for its own
account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof, and such Holder has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act and does not have any contract,
undertaking, agreement or arrangement with any person or entity to sell,
transfer or grant participation to such person or entity or to any third person
or entity with respect to such Shares in violation of the Securities Act.
 
(c)           Investment Experience. Such Holder has knowledge, sophistication
and experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company and acknowledges that such Holder
can protect its own interests. Such Holder has such knowledge and experience in
financial and business matters so that such Holder is capable of evaluating the
merits and risks of its investment in the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Access to Information.  Such Holder and its advisors, if any, have
been furnished with or have been given access to all materials relating to the
business, finances and operations of the Company (other than materials that
would constitute material non-public information) and any reasonably requested
materials requested by the Holder.  Such Holder and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its management
and have received complete and satisfactory answers to any such inquiries.
 
(e)           Accredited Investor.  Such Holder is an “accredited investor’
within the meaning of Regulation D, Rule 501, promulgated by the Commission
under the Securities Act and shall submit to the Company such further assurances
of such status as may be reasonably requested by the Company.
 
(f)           Authorization.
 
(i)           Such Holder has all requisite power and authority to execute and
deliver this Agreement, and to carry out and perform its obligations under the
terms hereof.  All action on the part of the Holder necessary for the
authorization, execution, delivery and performance of this Agreement, and the
performance of all of the Holder’s obligations herein, has been taken.
 
(ii)           This Agreement, when executed and delivered by Such Holder, will
constitute valid and legally binding obligations of the Holder, enforceable in
accordance with its terms except: (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies or by general principles of equity.
 
6.           Miscellaneous.
 
(a)           In addition, the respective obligations and agreements of the
Holders hereunder are subject to the following conditions being met: (a) the
accuracy in all material respects of the representations and warranties of the
Company contained herein (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) and (b) the performance by the Company of all if its
obligations, covenants and agreements required to be performed
hereunder.  Except as expressly set forth above, all of the terms and conditions
of the Transaction Documents shall continue in full force and effect after the
execution of this Agreement and shall not be in any way changed, modified or
superseded by the terms set forth herein.  The Company shall, within four
Trading Days of the date hereof, issue a Current Report on Form 8-K disclosing
the material terms of the transactions contemplated hereby, and shall attach
this Agreement and all other related agreements thereto (the “8-K
Filing”).  From and after the filing of the 8-K Filing with the Commission, the
Holder shall not be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents, that is not disclosed in the 8-K
Filing.  The Company shall consult with the Holders in issuing any other press
releases with respect to the transactions contemplated hereby.
 
(b)           This Agreement may be executed in two or more counterparts and by
facsimile signature or otherwise, and each of such counterparts shall be deemed
an original and all of such counterparts together shall constitute one and the
same agreement.
 
(c)           The Company has elected to provide all Holders with the same terms
and form of agreement for the convenience of the Company and not because it was
required or requested to do so by the Holders.  The obligations of each Holder
under this Agreement, and any Transaction Document are several and not joint
with the obligations of any other Holder, and no Holder shall be responsible in
any way for the performance or non-performance of the obligations of any other
Holder under this Agreement or any Transaction Document.  Nothing contained
herein or in any Transaction Document, and no action taken by any Holder
pursuant thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or the Transaction Documents.  Each Holder shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.  Each Holder has been represented by its own
separate legal counsel in their review and negotiation of this Agreement and the
Transaction Documents.
 
 
3

--------------------------------------------------------------------------------

 
(d)           If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(e)           This Agreement shall be governed by and interpreted in accordance
with laws of the State of New York, excluding its choice of law rules.  The
parties hereto hereby waive the right to a jury trial in any litigation
resulting from or related to this Agreement.  The parties hereto consent to
exclusive jurisdiction and venue in the federal courts sitting in the southern
district of New York, unless no federal subject matter jurisdiction exists, in
which case the parties hereto consent to exclusive jurisdiction and venue in the
New York state courts in the borough of Manhattan, New York.  Each party waives
all defenses of lack of personal jurisdiction and forum non conveniens.  Process
may be served on any party hereto in the manner authorized by applicable law or
court rule.
 
 
 
***********************
 
 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.
 

  DRINKS AMERICAS HOLDINGS, LTD.          
 
By:
              Name:               Title:    



 
 
[signature page(s) of Holders to follow]
 
 
5

--------------------------------------------------------------------------------

 
COUNTERPART SIGNATURE PAGE OF HOLDER TO
 
SECURITIES EXCHANGE AGREEMENT
 
AMONG DRINKS AMERICAS HOLDINGS, LTD. AND
 
THE HOLDERS THEREUNDER
 


 


 


 
Name of Holder: _________________________________
 


 
By:___________________________________________
 


 
Name:_________________________________________


 
 
Title:__________________________________________
 


 
Number of Shares of Common Stock  _________________
 


 


 
6

--------------------------------------------------------------------------------

 
 

